                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    MICHAEL WINKLER,

                              Petitioner,
                                                                  OPINION and ORDER
         v.
                                                                       19-cv-630-jdp
    MICHAEL MEISNER,

                              Respondent.


        Michael Winkler, appearing pro se, has filed a petition for a writ of habeas corpus under

28 U.S.C. § 2254.1 Winkler pleaded guilty to one count of child abuse causing great bodily

harm in Oneida County case number 2015CF172 and was sentenced to 10 years in prison.

Winkler appealed, see State v. Winkler, No. 2015AP726-CRNM (Wis. Ct. App. filed Apr. 19,

2017), but his appellate counsel, attorney Roberta Heckes, sought to withdraw from the case

and filed a no-merit report in accordance with Anders v. California, 386 U.S. 738 (1967).

        Winkler says that neither Heckes nor the court of appeals sent him a copy of the no-

merit report, causing him to miss the deadline to file his response. Noting that Winkler had

missed his deadline despite several extensions of time, the court of appeals concluded that there

was no arguable merit to any issue that could be raised on appeal, granted Heckes’s motion to

withdraw, and summarily affirmed the conviction. See No. 2015AP726-CRNM (Wis. Ct. App.

Feb. 27, 2019). A short time later, Winkler filed a belated response to Heckes’s no-merit report

with the court of appeals. The court construed the filing as a motion for reconsideration of its


1
 Winkler is now incarcerated at Redgranite Correctional Institution. Under Rule 2(a) of the
Rules Governing Section 2254 Cases and Rule 25(d) of the Federal Rules of Civil Procedure, I
have amended the caption to reflect that the proper respondent is Winkler’s current custodian,
Michael Meisner, the warden of Redgranite.
earlier order and denied it without analysis. See No. 2015AP726-CRNM (Wis. Ct. App. Mar.

28, 2019). Winkler sought review by the Wisconsin Supreme Court, but his petition was

denied on July 10, 2019.

       Winkler filed this habeas petition a few weeks later, contending that Heckes provided

constitutionally ineffective assistance by failing to send him a copy of her no-merit report. (The

petition does not discuss or include a copy of Heckes’s no-merit report or Winkler’s response

to it, so the underlying substance of the claims asserted in those filings isn’t clear.) The habeas

petition is before me for preliminary review under Rule 4 of the Rules Governing Section 2254

Cases. Under Rule 4, I must dismiss the petition “if it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief.” I conclude that Winkler’s

petition must be dismissed because he has failed to exhaust his remedies about his asserted

problem of ineffective assistance of counsel in state court, which is a prerequisite to challenging

the effectiveness of appellate counsel. See State v. Knight, 168 Wis. 2d 509, 484 N.W.2d 540,

545 (1992). Winkler may refile his habeas petition if and when he exhausts his claim in state

court, so long as he does so within the one-year statute of limitations period imposed by 28

U.S.C. § 2244(d).



                                           ANALYSIS

       The only claim Winkler asserts in his petition is ineffective assistance of appellate

counsel. Under the Sixth Amendment to the United States Constitution, criminal defendants

are entitled to effective assistance of counsel on direct appeal. Gallo-Vasquez v. United States,

402 F.3d 793, 800 (7th Cir. 2005). But before I can consider the merits of any ineffective-

assistance claim, Winkler must exhaust it by fully and fairly presenting it to the state courts so


                                                2
that they have a meaningful opportunity to correct any mistakes. Bolton v. Akpore, 730 F.3d

685, 694 (7th Cir. 2013); see also 28 U.S.C. § 2254(b)(1). Under Wisconsin law, the proper

way to raise a claim of ineffective assistance of appellate counsel is by filing a motion under

Wisconsin Statute § 974.06, the state-court equivalent of a petition for habeas corpus, in the

court that heard the appeal. Those motions are more commonly known as “Knight petitions,”

after State v. Knight, 168 Wis. 2d 509, 484 N.W. 2d 540 (1992).

       Winkler does not mention having filed a Knight petition, and a search of the state’s

electronic case management system indicates that he has not filed one. Accordingly, I will deny

Winkler’s habeas petition as unexhausted, without prejudice to him refiling it should his Knight

petition proceedings prove unsuccessful.

       There are two additional considerations that Winkler should bear in mind should he

choose to pursue his ineffective-assistance claim further. First, Winkler should promptly file

his Knight petition in the Wisconsin Court of Appeals or risk losing his ability to seek relief

under § 2254 in federal court down the line. There is a one-year statute of limitations for

petitions brought under § 2254, which runs from certain specified dates. See 28 U.S.C.

§ 2244(d). Here, the relevant date is most likely the date Winkler’s judgment of conviction

became final. According to the state’s electronic case management system, that was July 10,

2019, when the Wisconsin Supreme Court denied review of his direct appeal. Winkler’s one-

year clock for filing a federal habeas petition on that conviction began running 90 days later,

on October 8, 2019. See Anderson v. Litscher, 281 F.3d 672, 674–75 (7th Cir. 2002) (one-year

statute of limitations does not begin to run under § 2244(d)(1)(A) until expiration of 90-day

period in which prisoner could have filed petition for writ of certiorari with United State

Supreme Court).


                                               3
       With roughly ten months remaining, Winkler does not risk running afoul of the statute

of limitations so long as he diligently pursues his Knight petition. As soon as Winkler properly

files the Knight petition with the Wisconsin Court of Appeals, his habeas clock will stop, and

it will remain stopped during the entire time that the motion is pending. See 28 U.S.C.

§ 2244(d)(2). An application for postconviction relief is “properly filed” under § 2244(d)(2)

once it is accepted by the state courts. Artuz v. Bennett, 531 U.S. 4, 8 (2000). The clock won’t

start again until Winkler receives a final decision from the Wisconsin Supreme Court on any

appeal of his Knight petition, so long as Winkler doesn’t miss any deadlines for filing a petition

for review. Fernandez v. Sternes, 227 F.3d 977, 980 (7th Cir. 2000). The only time that will

count against Winkler’s habeas clock is the time leading up to his filing of the Knight petition

and the time between the conclusion of the state-court proceedings and the filing of a new

federal habeas petition. So Winkler should promptly file the Knight petition to avoid statute-

of-limitations problems.

       The second consideration that Winkler should bear in mind is that prevailing on an

ineffective assistance of counsel claim requires demonstrating both constitutionally deficient

performance by counsel and actual prejudice as a result of the alleged deficiency. See Williams

v. Taylor, 529 U.S. 362, 390–91 (2000) (citing Strickland v. Washington, 466 U.S. 668, 687

(1984)). To establish ineffectiveness, a defendant must show that counsel’s representation “fell

below an objective standard of reasonableness.” Strickland, 466 U.S. at 688. To establish

prejudice, he must show that there is “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.” Id. at 694.

Winkler did not include with his habeas petition Heckes’s no-merit report or his belated

response to it, nor did he discuss how Heckes’s alleged failure to send him a copy of her report


                                                4
made a difference to the outcome of the proceedings. In any Knight petition or § 2254 petition

that Winkler files in the future, he will need to explain how Heckes’s error prejudiced him.



                                                 ORDER

       IT IS ORDERED that the federal habeas corpus petition filed by Michael Winkler

pursuant to 28 U.S.C. § 2254 is DENIED and this case is DISMISSED without prejudice. The

clerk of court is directed to close this case.

       Entered January 7, 2020.

                                                 BY THE COURT:

                                                 /s/
                                                 ________________________________________
                                                 JAMES D. PETERSON
                                                 District Judge




                                                   5
